DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of group I and (N→C)Fethoc-AA(5)G-TG(5)T-A(5)CC(102)-TA(5)A-A(5)C-NH2 in the reply filed on 1/13/21 is acknowledged.  The traversal is on the ground(s) that the inventions are linked as product and process of use.  This is not found persuasive because the claims are directed to a large genus of PNAs that each have a different sequence and no common searchable core, as set forth in the office action mailed on 11/16/20, pages 17 and 18.  The activity of each is dependent upon the specific sequence of nucleotides.
However, as set forth on page 18 of the office action mailed on 11/16/20, the examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
The product claims are free of the prior art and therefore the method claims have been rejoined.


Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because there are sequences in claim 20, as well as the specification Table 1 (pages 35-36), that do not contain a SEQ ID NO.  
	A complete response to this office action must correct the defects cited above regarding compliance with the sequence rules and a response to the action on the merits which follows.
	The aforementioned instance of failure to comply is not intended as an exhaustive list of all such potential failures to comply in the instant application.  Applicants are encouraged to thoroughly review the application to ensure that the entire application is in full compliance with all sequence rules.  This requirement will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The claims recite that the peptide nucleic acid derivative is represented by Formula I and possesses at least a 10-mer complementary overlap with a 14-mer pre-mRNA sequence of SEQ ID NO: 2, which is a RNA sequence.  Therefore, a complementary sequence would also be an RNA.  The sequences of claim 20 are DNA sequences and therefore do not possess at least a 10-mer complementary overlap with a 14-mer pre-mRNA sequence of SEQ ID NO: 2 and fully complementary to the human SCN9A pre-mRNA or with up to two mismatches.  The sequence of SEQ ID NO: 2 is UGUUUAGGUACACA .  The complement is therefore ACAAAUCCAUGUGU and the reverse complement is therefore UGUGUACCUAAACA.  Therefore, the claims are not definite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 21 is directed to a method of treating “a condition involving Nav1.7 activity or pain”, which is a genus that has not been adequately described in the specification.  The specification does not adequately describe parameters/requirements for the genus to allow one to readily envision which conditions are necessarily included or excluded from the genus.  One would not be able to readily recognize which conditions involve in any manner Nav1.7 activity or pain.  Therefore, one would not be able to recognize that applicant was in possession of the entire genus at the time of filing.  
For example, Ehring et al. (US 2006/0106112 A1) teach a method of treating neurological disorders by administering a sodium channel antagonist (abstract), wherein the sodium channel is Nav1.7 and the condition is epilepsy.  Ehring et al. teach that a variety of conditions are characterized by aberrant levels of persistent sodium current including amyloidosis, autoimmune disorders, palsies, connective tissue disorders, epilepsies, alcoholism, cancers, infectious diseases, organ disorders, and vitamin deficiencies [0011].  Therefore, Ehring et al. is evidence of the large diversity of the genus of possible conditions involving Nav1.7 activity.
The claims are not limited to an increase or decrease in Nav1.7 activity, but are rather directed to the undefined genus of conditions that involve Nav1.7 activity or pain in any manner.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inducing exon skipping of SCN9A, does not reasonably provide enablement for a method of treating any condition involving Nav1.7 activity or pain; or any chronic pain; or any neuropathic pain; or any pain involving Nav1.7 activity via delivery of the instantly recited PNA.  The specification does not enable any person skilled in the art to which it make and/or use the invention commensurate in scope with these claims.
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant claims are directed to a method of treating any condition involving Nav1.7 activity or pain; or any chronic pain; or any neuropathic pain; or any pain involving Nav1.7 activity via delivery of the instantly recited PNA targeting SCN9A pre-mRNA.
The specification does not draw an adequate nexus between delivery of any PNA derivative of the instant claims having 10 nucleotides complementary overlap to SEQ ID NO: 2 and full or 2-mismatch complementarity to human SCN9A pre-mRNA and the predictable outcome of treating any condition involving Nav1.7 activity or pain; or any chronic pain; or any neuropathic pain; or any pain involving Nav1.7 activity via delivery 
The specification demonstrates exon skipping with antisense oligomer species within the instant genus and reversal of allodynia in rats with spinal neuropathy. The specification demonstrates that ASO 7 inhibits Nav1.7 expression more potently in neuronal cells with neuropathy than in those without neuropathy.
However, the specification does not draw an adequate nexus between delivery of the agents of the instant genus and the predictable treatment of any possible pain, which encompasses pain that has no known association to SCN9A.
The specification discloses that pain induced by an intraplate injection of formalin markedly decreased in global SCN9A knockout mice.  However, formalin induced pain is not representative of any possible pain.
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of treating any condition involving Nav1.7 activity or pain; or any chronic pain; or any neuropathic pain; or any pain involving Nav1.7 activity via delivery of the instantly recited PNA encompassing in vivo effects.
For example, Ehring et al. (US 2006/0106112 A1) teach a method of treating neurological disorders by administering a sodium channel antagonist (abstract), wherein the sodium channel is Nav1.7 and the condition is epilepsy.  Ehring et al. teach that a variety of conditions are characterized by aberrant levels of persistent sodium current including amyloidosis, autoimmune disorders, palsies, connective tissue disorders, epilepsies, alcoholism, cancers, infectious diseases, organ disorders, and vitamin deficiencies [0011].  Therefore, Ehring et al. is evidence of the large diversity of the genus of possible conditions involving Nav1.7 activity.
The specification is not enabling for the predictable treatment of any of these possible conditions via delivery of the instant agents alone.
The claims are not limited to an increase or decrease in Nav1.7 activity, but are rather directed to the undefined genus of conditions that involve Nav1.7 activity or pain in any manner.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any species within the instant genus in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in treatment of any condition involving Nav1.7 activity or pain; or any chronic pain; or any neuropathic pain; or any pain involving Nav1.7 activity via delivery of the instantly recited PNA  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant species anticipates the genus of US ‘686.  Both of the claim sets are directed to a PNA comprising the same formula and structural requirements.  The instant claims require for the compound to possess at least a 10-mer complementary overlap with a 14-mer pre-mRNA sequence of SEQ ID NO: 2 within the human SCN9A pre-mRNA, whereas the claims of ‘686 are not limited to SCN9A.  The instant claims are a species of the broader genus recited in ‘686.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY H BOWMAN/Primary Examiner, Art Unit 1635